Citation Nr: 9908926	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypoglycemia, 
claimed as blackout spells.

2.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959, and from October 1961 to August 1962.

The matter comes before the e Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) North Little Rock, Arkansas, Regional Office (RO).

The veteran was afforded personal hearings at the RO in April 
and October 1997.


REMAND

Service connection is currently in effect for dysthymic 
disorder, rated as 10 percent disabling.  The record reflects 
that the veteran was last examined by VA psychiatrist in May 
1997.  A diagnosis of dysthymic disorder, secondary to his 
service-connected lumbar strain disability was provided.  The 
examination report does not include a Global Assessment of 
Functioning Score, which would be of assistance in this case.  
Additionally, since that examination the veteran has been 
receiving ongoing treatment from a private physician 
depression and insomnia.  

As such, the Board is of the opinion that the veteran should 
be afforded a contemporaneous and thorough VA examination in 
order to determine the current severity of his service-
connected psychiatric disorder, as well as to provide an 
opinion as to the level of occupational and social impairment 
attributable to the disorder. 
The veteran's attorney, by means of a letter dated in July 
1997, requested that the veteran be afforded a social and 
industrial survey.  The Board concurs with this request.

Regarding the veteran's claim for entitlement to service 
connection for hypoglycemia, it is noted that as part of the 
veteran's VA Form 9, Appeal to Board of Veterans' Appeals, 
received by VA in October 1998, he indicated that he had 
spent 4 days in the hospital beginning on October 6, 1998.  
He added that while hospitalized he had two blackout spells.  
A review of the evidence does not reveal that these records 
of hospitalization have been associated with the veteran's 
claims folder.  

Based on these facts, the case is REMANDED to the RO for the 
following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical regards concerning 
treatment for the hypoglycemia since 
service and all current medical records 
pertaining to treatment for his service 
connected disabilities, to include the 
records from Dr. Hickey since January 
1997.  

The RO should notify the veteran that he 
may submit additional evidence and 
argument in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992.  

2.  A VA social and industrial survey 
should be performed in order to determine 
the impact the service-connected 
disabilities have on the veteran's 
employability.

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
determine the severity of his service-
connected psychiatric disorder.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review before the examination.  All 
tests deemed necessary should be 
performed.  It is also requested that the 
examiner assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) provided in the Diagnostic 
and Statistical Manual for Mental 
Disorder (DSM-IV) and furnish a 
definition of the numerical code assigned 
under DSM-IV.  

The examiner should provide an opinion as 
to the extent the veteran's service-
connected psychiatric disorder interferes 
with his ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issues in 
appellate status.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


